DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10, 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/2021.
Examiner notes that claim 14 is listed by applicant as pertaining to species D; however claim 14 includes “clasp”, which is not shown in species D.  Therefore, claim 14 is also considered withdrawn.
Applicant's election with traverse of species D, figure 6 in the reply filed on 6/30/2021 is acknowledged.  The traversal is on the ground(s) that “all drawing figures…are essentially slightly different versions of the same jewelry”.  This is not found persuasive because of the following reasons:
-applicant has no generic claim for these devices, and therefore applicant does not assert that the devices are related; 
-applicant does not assert these are obvious variants of each other;
-the different manners of folding a cord are structurally different, and applicant does not point to a single feature which is a “slightly different version” of each other.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11:
-applicant claims “a loop fastener” and then “a loop fastener”.  Examiner assumes that applicant intends to claim a loop fastener and a second loop fastener.
-applicant claims “loop fastener is formed by…”.  Examiner notes that applicant is claiming a structure and not a method of making the structure.  Therefore, examiner assumes that applicant has positively claimed the “tubular shaped slide”, but is not trying to claim the method of assembly.  Examiner contends that this phrase is considered “product by process”.  Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113. 
-applicant claims a second and a third tubular shaped slide, but does not claim a first tubular slide.  Examiner notes that since applicant has elected the embodiment of figure 6 which has two slides, AND the fact that applicant has not claimed a “first” slide, examiner assumes that applicant intends to claim a first and second slide, not three slides.

Regarding claims 12 and 13, examiner notes that these refer to second and third slides.  Examiner notes that applicant’s elected embodiment only utilizes two slides; please see 112b rejection above regarding the slides.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by 2006/0081003 MacHock.

    PNG
    media_image1.png
    590
    285
    media_image1.png
    Greyscale
Regarding claim 11, MacHock discloses a piece of multi-wrap jewelry comprising: 
an elongated cord 1 having a first end, a second end (both are indicated by part 2); 
a loop fastener 3 located on the first end of the elongated cord wherein said loop fastener is formed by placing the first end of the elongated cord through a second tubular-shaped slide 6, folding the first end over and placing it back through the second tubular-shaped slide in an opposite direction (MacHock discloses the structure disclosed, and therefore the process of making the structure is met, please see 112b rejection above); and 
a loop fastener 4 located on the second end of the elongated cord wherein said loop fastener is formed by placing the second end of the elongated cord through a third tubular-shaped slide 6, folding the second end over and placing it back through the third tubular-shaped slide in an opposite direction.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
Examiner notes that applicant does not claim the method of wearing the device, therefore the device is considered as meeting the title of “multi-wrap jewelry”.  Examiner notes that the preamble "merely states...the purpose or intended use of the invention” rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” MPEP 211.02 (II).  

Regarding claim 12, MacHock discloses the piece of multi-wrap jewelry of claim 11 further comprising: a stop (knot, claim 4) located on the first end of the elongated cord to prevent the first end from sliding back through the second tubular-shaped slide.

Regarding claim 13, MacHock discloses the piece of multi-wrap jewelry of claim 11 further comprising: a stop (knot, claim 4) located on the second end of the elongated cord to prevent the second end from sliding back though the third tubular-shaped slide.








(s) 11 is rejected under 35 U.S.C. 102a1 as being anticipated by 6196033 Dowdle.
Regarding claim 11, Dowdle discloses a piece of multi-wrap jewelry comprising: 

    PNG
    media_image2.png
    466
    589
    media_image2.png
    Greyscale
an elongated cord 10 having a first end, a second end (triangular ends 20); 
a loop fastener 14 located on the first end of the elongated cord wherein said loop fastener is formed by placing the first end of the elongated cord through a second tubular-shaped slide 24, folding the first end over and placing it back through the second tubular-shaped slide in an opposite direction (Dowdle discloses the structure disclosed, and therefore the process of making the structure is met, please see 112b rejection above); and 
a loop fastener 14 located on the second end of the elongated cord wherein said loop fastener is formed by placing the second end of the elongated cord through a third tubular-shaped slide 24, folding the second end over and placing it back through the third tubular-shaped slide in an opposite direction.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.
Examiner notes that applicant does not claim the method of wearing the device, therefore the device is considered as meeting the title of “multi-wrap jewelry”.  Examiner notes that the preamble "merely states...the purpose or intended use of the invention” rather than any distinct definition of any .  


Claim(s) 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by 10480703 Gamba.

    PNG
    media_image3.png
    132
    473
    media_image3.png
    Greyscale
Regarding claim 11, Gamba discloses a piece of multi-wrap jewelry comprising: 
an elongated cord 11 having a first end, a second end (with stops 16); 
a loop fastener 12 located on the first end of the elongated cord wherein said loop fastener is formed by placing the first end of the elongated cord through a second tubular-shaped slide 14, folding the first end over and placing it back through the second tubular-shaped slide in an opposite direction (Gamba discloses the structure disclosed, and therefore the process of making the structure is met, please see 112b rejection above); and 
a loop fastener 13 located on the second end of the elongated cord wherein said loop fastener is formed by placing the second end of the elongated cord through a third tubular-shaped slide 15, folding the second end over and placing it back through the third tubular-shaped slide in an opposite direction.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.
Examiner notes that applicant does not claim the method of wearing the device, therefore the device is considered as meeting the title of “multi-wrap jewelry”.  Examiner notes that the preamble 
Regarding claim 12, Gamba discloses the piece of multi-wrap jewelry of claim 11 further comprising: a stop 16 located on the first end of the elongated cord to prevent the first end from sliding back through the second tubular-shaped slide.

Regarding claim 13, Gamba discloses the piece of multi-wrap jewelry of claim 11 further comprising: a stop 16 located on the second end of the elongated cord to prevent the second end from sliding back though the third tubular-shaped slide.

Claim(s) 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by 3827790 Wenzel.
Regarding claim 11, Wenzel discloses a piece of multi-wrap jewelry comprising: 

    PNG
    media_image4.png
    315
    472
    media_image4.png
    Greyscale
an elongated cord 40 having a first end, a second end (engaging both ear pieces of the glasses); 
a loop fastener 26 located on the first end of the elongated cord wherein said loop fastener is formed by placing the first end of the elongated cord through a second tubular-shaped slide 17, folding the first end over and placing it back through the second tubular-shaped slide in an opposite direction (Wenzel discloses the structure disclosed in figure 7, and therefore the process of making the structure is met, please see 112b rejection above); and 
formed by placing the second end of the elongated cord through a third tubular-shaped slide 17, folding the second end over and placing it back through the third tubular-shaped slide in an opposite direction.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.
Examiner notes that applicant does not claim the method of wearing the device, therefore the device is considered as meeting the title of “multi-wrap jewelry”.  Examiner notes that the preamble "merely states...the purpose or intended use of the invention” rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” MPEP 211.02 (II).  

Regarding claim 12, Wenzel discloses the piece of multi-wrap jewelry of claim 11 further comprising: a stop 35 located on the first end of the elongated cord to prevent the first end from sliding back through the second tubular-shaped slide.

Regarding claim 13, Wenzel discloses the piece of multi-wrap jewelry of claim 11 further comprising: a stop 35 located on the second end of the elongated cord to prevent the second end from sliding back though the third tubular-shaped slide.


(s) 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by 4317257 Engel.

    PNG
    media_image5.png
    350
    175
    media_image5.png
    Greyscale
Regarding claim 11, Engel discloses a piece of multi-wrap jewelry comprising: 
an elongated cord 48 having a first end, a second end (with stops 49); 
a loop fastener located on the first end of the elongated cord wherein said loop fastener is formed by placing the first end of the elongated cord through a second tubular-shaped slide 50, folding the first end over and placing it back through the second tubular-shaped slide in an opposite direction (Engel discloses the structure disclosed in figure 8, and therefore the process of making the structure is met, please see 112b rejection above); and 
a loop fastener located on the second end of the elongated cord wherein said loop fastener is formed by placing the second end of the elongated cord through a third tubular-shaped slide 50, folding the second end over and placing it back through the third tubular-shaped slide in an opposite direction.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.
Examiner notes that applicant does not claim the method of wearing the device, therefore the device is considered as meeting the title of “multi-wrap jewelry”.  Examiner notes that the preamble "merely states...the purpose or intended use of the invention” rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” MPEP 211.02 (II).  

Regarding claim 12, Engel discloses the piece of multi-wrap jewelry of claim 11 further comprising: a stop 49 located on the first end of the elongated cord to prevent the first end from sliding back through the second tubular-shaped slide.

Regarding claim 13, Engel discloses the piece of multi-wrap jewelry of claim 11 further comprising: a stop 49 located on the second end of the elongated cord to prevent the second end from sliding back though the third tubular-shaped slide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677